 1   WINDTBERG & ZDANCEWICZ, PLC
     Post Office Box 51826
 2   Phoenix, Arizona 85076
     Phone: (480) 584-5660
 3
     Fax: (480) 584-5958
 4   courtdocs@wzfirm.com
     Michael Zdancewicz - 12426
 5   Attorneys for Capital One Auto Finance, a
     division of Capital One, N.A.
 6
 7                              UNITED STATES BANKRUPTCY COURT

 8                                        DISTRICT OF ARIZONA

 9   In re:                                              Chapter 7 Proceeding

10   Melissa Lynn Salinas and Robert John Salinas,       No. 4:19-bk-03597-SHG
11                   Debtors.                            MOTION FOR RELIEF FROM THE
12                                                       AUTOMATIC STAY

13   Capital One Auto Finance, a division of Capital
     One, N.A.,                                      Property Description:
14                                                   2016 Ford Fusion VIN
                  Movant,                            3FA6P0HDXGR357778
15   v.                                              (hereafter the “Collateral”)
16
     Melissa Lynn Salinas and Robert John Salinas,
17
                     Respondents.
18
19            Capital One Auto Finance, a division of Capital One, N.A. (hereafter the “Movant” or

20   “Creditor”) is a creditor possessing a lien upon property more particularly described below.

21   Movant contends it is entitled relief from the automatic stay because the contract secured by the

22   Collateral is in default. Relief is requested under 11 U.S.C. §362(d)(1) and (d)(2) and (h)(1).

23   Movant requests the court to find:

24            a.    That cause exists to terminate the automatic stay;

25            b.    If the Court declines to lift the stay immediately, adequate protection payments be

26            made pursuant to Bankruptcy Code § 361;


Case00348935-4
     4:19-bk-03597-SHG          Doc 27 Filed 10/07/19
                                             -1-       Entered 10/07/19 14:49:41           Desc
                                Main Document    Page 1 of 10
 1
            c.       Waiving the fourteen (14) day provision of Bankruptcy Rule 4001(a)(3) that would
 2
            stay the effectiveness of any Order is appropriate;
 3
            d.       That any Order lifting the stay will be binding in the event this matter is converted
 4
            to another proceeding under the Bankruptcy Code; and,
 5
            e.       That Movant may file an amended proof of claim for any deficiency balance within
 6
            thirty (30) days of disposition of the Collateral, or by the claims bar date, whichever is
 7
            later.
 8
            The following Memorandum of Points and Authorities support this Motion.
 9
                             MEMORANDUM OF POINTS AND AUTHORITIES
10
            1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2)(G)
11
     and 11 U.S.C. § 362.
12
            2.       Melissa Lynn Salinas and Robert John Salinas shall be referred to as the
13
     “Debtors”. Melissa Lynn Salinas executed and delivered to Creditor a contract (hereafter the
14
     “Contract”).
15
            3.       Repayment of all amounts due on the Contract is secured with the following
16
     described collateral:
17                            2016 Ford Fusion VIN 3FA6P0HDXGR357778

18                                 (hereafter referred to as the "Collateral")

19          4.       Exhibit 1 is a true and correct copy of the Contract and it is incorporated herein by

20   reference.

21          5.       The Creditor’s lien on the Collateral is properly perfected. See Exhibit 2: Records

22   from the Arizona Department of Transportation, Motor Vehicle Division reflecting Creditor’s lien.

23          6.       Movant is the owner and holder of the Contract and the documents securing

24   repayment of all amounts due.

25          7.       Payments have not been made pursuant to the terms of the Contract and the failure

26   to make timely payments prejudices Creditor.


Case00348935-4
     4:19-bk-03597-SHG          Doc 27 Filed 10/07/19
                                             -2-       Entered 10/07/19 14:49:41              Desc
                                Main Document    Page 2 of 10
 1
             8.        Debtors intend to surrender possession of the Collateral to Creditor.
 2
             9.        There is little or no equity in the Collateral.
 3
             10.       The amount of the debt as of the Petition date was $16,832.28.
 4
             11.       The Kelley Blue Book “KBB” values the Collateral at $10,690.00. See Exhibit 3:
 5
     Valuation Evidence.
 6
             12.       Movant is entitled to relief from the Automatic Stay for cause.
 7
             13.       Movant further request the Court waive the provisions of Bankruptcy Rule
 8
     4001(a)(3), which would stay the order for relief until the expiration of 14 days after the entry of
 9
     the order.
10
             14.       Movant requests proof of insurance be provided. If proof of insurance is not
11
     provided, Movant asserts as an additional ground for stay relief, the failure to provide insurance on
12
     the Collateral.
13
                                                LEGAL ANALYSIS
14
             Pursuant to Bankruptcy Code § 362(d)(1) relief from the automatic stay shall be granted
15
     “for cause,” including, without limitation, lack of adequate protection. See, 11 U.S.C. §362(d)(1).
16
     In addition, a party with an interest in property is entitled to relief from the automatic stay if: (i) the
17
     debtor lacks equity in the property, and (ii) the property is not necessary for an effective
18
     reorganization that is in prospect. See, 11 U.S.C. § 362(d)(2); United Sav. Ass’n of Texas v.
19
     Timbers of Inwood Forest Assoc., Ltd., 484 U.S. 365, 108 S. Ct. 626, 98 L.Ed.2d 740 (1988).
20
21
                                             REQUEST FOR RELIEF
22
             For the reasons set forth above, Movant respectfully requests the following:
23
             A.        That cause exists to terminate the automatic stay;
24
             B.        If the Court declines to lift the stay immediately, adequate protection payments be
25
     made pursuant to Bankruptcy Code § 361;
26

Case00348935-4
     4:19-bk-03597-SHG             Doc 27 Filed 10/07/19
                                                -3-       Entered 10/07/19 14:49:41                Desc
                                   Main Document    Page 3 of 10
 1
            C.      Waiving the fourteen (14) day provision of Bankruptcy Rule 4001(a)(3) that would
 2
     stay the effectiveness of any Order is appropriate;
 3
            D.      That any Order lifting the stay be binding in the event this matter is converted to
 4
     another proceeding under the Bankruptcy Code; and
 5
            E.      That Movant may file an amended proof of claim for any deficiency balance within
 6
     thirty (30) days of disposition of the Collateral, or by the claims bar date, whichever is later.
 7
            Dated: October 7, 2019.
 8
                                                       WINDTBERG & ZDANCEWICZ, PLC
 9                                                      /s/ Michael Zdancewicz (#012426)
                                                        Michael Zdancewicz
10
                                                        Post Office Box 51826
11                                                      Phoenix, Arizona 85076
                                                        Attorneys for Capital One Auto Finance, a
12                                                      division of Capital One, N.A.
                                             Certificate of Service
13          I certify that on October 7, 2019, a true and correct copy of the above and foregoing was
     served upon the following parties via electronic means as listed on the Court’s ECF noticing
14
     system, if available, otherwise by regular first-class mail:
15
     Maureen Gaughan                                    Andrew S. Nemeth
16   Chapter 7 Bankruptcy Trustee                       Lerner & Rowe Law Group
     PO Box 6729                                        2701 East Camelback Road Suite 185
17   Chandler AZ 85246-6729                             Phoenix AZ 85016
18
     Melissa Lynn Salinas                               Robert John Salinas
19   4854 East Whitehall Drive                          4854 East Whitehall Drive
     San Tan Valley AZ 85140                            San Tan Valley AZ 85140
20
                                            /s/ Michael Zdancewicz
21
22
23
24
25
26

Case00348935-4
     4:19-bk-03597-SHG          Doc 27 Filed 10/07/19
                                             -4-       Entered 10/07/19 14:49:41                 Desc
                                Main Document    Page 4 of 10
                                              Exhibit 1




Case 4:19-bk-03597-SHG   Doc 27 Filed 10/07/19 Entered 10/07/19 14:49:41   Desc
                         Main Document    Page 5 of 10
Case 4:19-bk-03597-SHG   Doc 27 Filed 10/07/19 Entered 10/07/19 14:49:41   Desc
                         Main Document    Page 6 of 10
                                  Exhibit 2




Case 4:19-bk-03597-SHG   Doc 27 Filed 10/07/19 Entered 10/07/19 14:49:41   Desc
                         Main Document    Page 7 of 10
Case 4:19-bk-03597-SHG   Doc 27 Filed 10/07/19 Entered 10/07/19 14:49:41   Desc
                         Main Document    Page 8 of 10
                              Exhibit 3




Case 4:19-bk-03597-SHG   Doc 27 Filed 10/07/19 Entered 10/07/19 14:49:41   Desc
                         Main Document    Page 9 of 10
Case 4:19-bk-03597-SHG   Doc 27 Filed 10/07/19 Entered 10/07/19 14:49:41   Desc
                         Main Document   Page 10 of 10
